        Case 1:15-cr-00095-AJN Document 3063 Filed 10/23/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007                           10/26/20



                                                    October 23, 2020
                                                                                   In light of Mr. Campbell's
BY ECF                                                                             death, the Clerk of Court is
The Honorable Alison J. Nathan                                        10/26/20     respectfully directed to
United States District Judge                                                       terminate all pending motions
Southern District of New York                                                      and to close the case.
40 Foley Square                                                                    SO ORDERED.
New York, New York 10007

       Re:    United States v. Nico Burrell, et al., 15 Cr. 95 (AJN),
              Defendant Hakeem Campbell (No. 37)

Dear Judge Nathan:

        The Government regrets to relay that it understands from the Bureau of Prisons that
defendant Hakeem Campbell has died. In light of Mr. Campbell’s death, the Government
respectfully requests that the Court terminate as moot his pending 2255 motion (Dkt. 2052) and
subsequent pro se letter raising various issues (Dkt. 2976).


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                         By:    ___/s/ Allison Nichols_______________
                                                Allison Nichols / Hagan Scotten /
                                                Drew Skinner
                                                Assistant United States Attorney
                                                Tel. (212) 637-2366
